MCDONALD, J.,
dissenting. I dissent from the majority’s decision to remand the case to the Appellate Court *835because of the reasons I have set forth in my dissents in State v. Johnson, 241 Conn. 702 (1997), and State v. Small, 242 Conn. 93 (1997).
Decided July 16, 1997
Lauren Weisfeld, assistant public defender, in support of the petition.
Susann E. Gill, assistant state’s attorney, in opposition.
This case is the companion case to State v. Small, supra, 242 Conn. 93. Here, we have the convicted killer of two persons in their home in one incident, when the defendant, a drug dealer, attempted to forcibly take cocaine from the victims.
Opponents of the death penalty often cite the punishment of life imprisonment without parole as a fit alternative to capital punishment. That was the sentence imposed in this case for two simultaneous murders. This cursory remand completes the gutting of our capital felony statute as an effective deterrent to violent and dangerous crimes begun in Johnson and carried forward in Small.
I respectfully dissent.